                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ESTELA VALLE-CARDENAS, ET AL.,                 §
                                               §
                Plaintiffs,                    §
                                               §
v.                                             §    Case No. 2:17-CV-00417-JRG-RSP
                                               §
SAMUEL LEE THOMAS, JR., ET AL.,                §
                                               §
                Defendants.                    §
                                               §

                                        JUDGMENT
     .
         Now before the Court is the Report & Recommendation (Dkt. No. 8) by Magistrate Judge

Payne, which recommends that that this case be dismissed for failure to prosecute. No objections

have been filed. Having performed a de novo review of the record, the Court finds the Report &

Recommendation is correct and is hereby ADOPTED.

         IT IS ORDERED AND ADJUDGED that Plaintiffs’ complaint against Defendants is

DISMISSED for failure to prosecute.

         So ORDERED and SIGNED this 27th day of September, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
